Citation Nr: 1206364	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  10-23 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the mid-thoracic spine, claimed as a mid-back injury.

2.  Entitlement to service connection for degenerative disc disease of the cervical spine, claimed as a neck injury.  


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and B.H.



ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from October 1965 to October 1967.

These matters come before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in relevant part, denied service connection for degenerative disc disease of the mid-thoracic spine, claimed as a mid-back injury, and denied service connection for degenerative disc disease of the cervical spine, claimed as a neck injury.  

The Veteran initially requested a personal hearing before a Decision Review Officer at the RO.  In July 2010, he stated that he would accept an informal conference in lieu of the personal hearing.  The informal conference was conducted in August 2010.  

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the RO in October 2011.  A transcript of the proceeding is of record.  At the hearing, the Veteran and his representative clarified that they were not pursuing a claim for service connection for the lumbar spine.  His appeal involved the upper back and cervical spine only.  (See transcript page 18).  

In June 2011, the Veteran filed a claim for service connection for posttraumatic stress disorder (PTSD).  This issue has not been adjudicated by the RO and is not currently before the Board.  It is referred to the RO for appropriate development.  



FINDINGS OF FACT

1.  The most probative evidence of record shows that the Veteran's current mid-back disability was not incurred in or aggravated by his active military service, including any injuries sustained during combat.  

2.  The most probative evidence of record shows that the Veteran's current cervical spine disability was not incurred in or aggravated by his active military service, including any injuries sustained during combat.  


CONCLUSIONS OF LAW

1.  Residuals of a mid-back injury were not incurred in or aggravated by active duty and arthritis of the thoracic spine may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2011).  

2.  Residuals of a neck injury were not incurred in or aggravated by active duty and arthritis of the cervical spine may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In a February 2009 letter, issued prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claims.  He was also advised of how disability ratings and effective dates are assigned.  Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any specific deficiency to be corrected.  

Duty to Assist

The information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA and private medical records, private medical statements, a VA examination report and opinion, a book written by the Veteran, lay statements, and the Veteran's statements and personal hearing testimony presented at a hearing before the undersigned Veterans Law Judge at the RO in October 2011.  

The Veteran was afforded a VA examination in conjunction with his claim for benefits.  The March 2010 VA examination report and June 2010 addendum statement reflect that the examiner reviewed the Veteran's past medical history, including the service treatment records, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board therefore concludes that the March 2010 VA medical opinion is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Consequently, the Board finds that VA's duty to assist has also been met in this case.  

Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).  For injuries alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof to grant service connection.  Collette v. Brown, 82 F.3d. 389 (1996).  However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service, both of which generally require competent medical evidence as discussed above.  See generally, Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).

It is the responsibility of the Board to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the claimant's favor, and the claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board finds that the preponderance of the evidence is against the claim for service connection for degenerative disc disease of the mid-thoracic spine, claimed as a mid-back injury and degenerative disc disease of the cervical spine, claimed as a neck injury.  The record reflects that the Veteran served in an infantry division in the Republic of Vietnam during the Vietnam Era.  His awards and decorations include the Combat Infantryman Badge and a Purple Heart.  In statements and personal hearing testimony, as well as in the photocopy of his book, the Veteran has stated that he was driving an armored personnel carrier when it was destroyed by an anti-tank mine.  At the time of the incident, he sustained injuries for which he was awarded the Purple Heart.  He has asserted that he also sustained injuries to his mid-back and neck during this incident.  These injuries are not described in his service treatment reports and upon separation examination in September 1967, no chronic residuals were reported.  The Board finds that his assertions as to injuries to his cervical spine and thoracic spine in service are credible and consistent with the circumstances of his service.  Therefore, the Veteran has one of the elements required to substantiate his claims for service connection, namely evidence of in-service injury.  

He also has another one of the elements required to substantiate his claims for service connection, namely a current disability.  Private treatment reports as well as the March 2010 VA examination report show that the Veteran has been clinically demonstrated with chronic mid-back and cervical spine disabilities.  See January 2004 private X-ray report which shows degenerative disc changes of cervical spine, as well as C7-T1.

However, based on the evidence of record, the Board concludes that service connection for degenerative disc disease of the mid-thoracic spine, claimed as a mid-back injury, or degenerative disc disease of the cervical spine, claimed as a neck injury, may not be granted because the most probative evidence of record (the March 2010 VA examination report) fails to demonstrate that the currently diagnosed disabilities are related to the Veteran's military service, including any injuries he sustained during the explosion from the anti-tank mine.  See Winsett, supra.  This opinion was based on a full review of the record, including the private medical statements, the Veteran's statements regarding the initial injury as well as his reports of continuity of symptomatology, and a thorough clinical evaluation.  The clinician explained that the Veteran's service treatment records did not denote any complaints related to his mid-back or neck; his discharge physical examination did not reference any chronic residuals from such injury, and there was no mention of any type of physical profile being given to the Veteran after his injuries.  Additionally, the medical evidence in the file did not document any type of mid-back or neck complaints until many years after discharge.  Hence, in light of these factors, it was opined that the Veteran's current mid-back and neck disabilities were less likely due to the incident he experienced in service.  See Bloom, supra.  

The private medical statements presented by the Veteran from L.N.S., D.C., and W.C.B., M.D. dated in November 2009 (with an addendum from Dr. B. dated in October 2010) are lacking in probative value because the statements do not comport with the clinical data contained in the record.  Dr. S. remarked that the Veteran gave a history of injuring his back during military service during a mine explosion while he was driving an armored personnel carrier in Vietnam.  He reported being bruised and sore in his mid-back and his neck after the incident.  Dr. S. concluded that the Veteran's chronic multi-level cervical disc degeneration "in all likelihood originat[ed] from a severe injury from an explosion."  Dr. B. stated that the Veteran had had left shoulder and upper back pain off and on for years since a wartime injury when his tank was blown up.  He concluded that it "seem[ed] more likely than not that his upper left back pain was caused by his wartime injury."  In his October 2010 addendum letter, Dr. B. acknowledged that he did not have documentation to prove the initial injuries but again stated his opinion that it was more likely than not that the Veteran upper left back pain was caused by his wartime injury.  

However, there are clinical reports in the Veteran's file documenting post-service work-related back injuries more than 10 years after his release from active duty without any references to earlier service injuries he sustained during a mine explosion.  For example, in an April 1978 private medical record, it was noted that the Veteran was seen for complaints of tenderness in the right mid thoracic area.  He gave a history of lifting a post out of the ground approximately one year prior with his arms extended.  He felt something pop in his back and after about two to three weeks, it subsided.  But every once in a while when he lifted something funny, it would catch him.  He did not mention any history of a mid-back injury in service.  The assessment was tendonitis.  In December 1981, he presented for complaints of pain in the mid-thoracic region.  He reported that he sustained a back injury while working for the telephone company.  He had climbed a pole and was trying to lift a cable when he felt a sudden sharp pain.  At that time he stated that he had had "some mild backache in the past but no specific injuries."  The assessment was acute muscle spasm.  In an April 2002 record, the Veteran was seen for complaints of right shoulder pain of two years duration.  He reported a remote history of a fall on the shoulder from a four-wheeler in the past.  In January 2004, he was seen for neck pain.  He said that he had pain at the base of his neck but he did not mention a service injury.  In a February 2004 record, he reported that he fell from a ladder one year ago and injured his left shoulder.  He noted that he had some neck pain prior to this, but that his left shoulder bothered him since the incident.  

The Veteran filed his claim for benefits in December 2008.  Subsequently, he submitted medical statements dated in November 2009 wherein he reported a past history of a mid-back and neck injury in service during a mine explosion with continued neck and mid-back problems since that time.  In reviewing all of the evidence of record, the Board finds that the statements proffered by Dr. S. and Dr. B. are simply not supported by the clinical data contained in the record and do not address the myriad post-service injuries reported in the Veteran's claims file.  In sum, the statements were made based solely on the Veteran's reported history, and the history the Veteran provided is not consistent with the evidence contained in the record.  See LeShore v. Brown, 8 Vet. App. 406 (1995) (a mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  Additionally, medical evaluation that is merely a recitation of a Veteran's self-reported and unsubstantiated history has no probative value.  Sanchez-Benitez, 13 Vet. App. 282 (1999).  Accordingly, the Board finds that they lack significant probative value.  See Bloom, supra.  

Moreover, the Board observes that there are no medical records documenting complaints of mid-back and/or neck pain or problems to satisfy the continuity of symptomatology requirement of § 3.303(b) until more than 10 years after discharge, and neither arthritis of the thoracic and/or cervical spine was medically documented within one year of the Veteran's discharge from service.  In this regard, the Board notes that a prolonged period without documented medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the lack of clinical evidence reflecting treatment pertaining to the thoracic and cervical spine until many years (more than 10) after his discharge from active service, coupled with the fact that the Veteran has a history of post-service injuries to his shoulders and spine, are against his claims for service connection.  

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board finds that the Veteran (as well as his spouse) are competent to report that he injured his back in service and that he has experienced pain in his back since that time.  Nevertheless, they are not competent to provide an opinion requiring medical knowledge, such as a question of medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Additionally, competency of evidence must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board finds that little probative weight can be assigned to the statements regarding experiencing back pain since service as the Board deems such statements to be less than credible, when considered in conjunction with the record as a whole noting the contrary as well as the occurrence of several post-service injuries.  While the Board acknowledges that the absence of any corroborating medical evidence supporting his assertions, in and of itself, does not render the statements incredible, such absence is for consideration in determining the weight of such evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  Again, the Board points out that there is no mention of an in-service injury in the contemporaneous post-service clinical records until after the Veteran filed his VA claim.  Additionally, in an October 2010 statement, the Veteran's spouse asserted that the Veteran has had neck and back problems since she met him seven months after his release from active duty.  However, she also acknowledged that the Veteran's back would become inflamed because of heavy lifting at work and he did not seek medical help or mention his military injuries because it would jeopardize any workmen's compensation benefits he might have sought.  Consequently, the Board finds that the objective contemporary clinical evidence pertaining to the Veteran's medical problems is more probative than later unsupported statements made in conjunction with a claim for VA compensation benefits.  See Cartwright, supra.  Therefore, the Veteran's and his spouse's statements do not constitute competent and credible evidence of a medical nexus opinion and are not sufficient to establish the presence of chronic mid-back and/or cervical spine disabilities from the time the Veteran was discharged from service to the present as required under 38 C.F.R. § 3.303(b).  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claims, and the appeal must therefore be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert, supra.  


ORDER

Service connection for degenerative disc disease of the mid-thoracic spine, claimed as a mid-back injury, is denied.

Service connection for degenerative disc disease of the cervical spine, claimed as a neck injury is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


